DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 32 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Madabhushi (US 20140294279 A1).
Re Claim 32, Madabhushi discloses a computer-implemented method comprising
receiving one or more pieces of medical information for processing and analysis on a computing device, the one or more pieces of medical information including a medical image of tissue (see Madabhushi: e.g., --Quantitative histomorphometry applies advanced computational image analysis to reproducibly and automatically describe the appearance of disease in histological tissue….Example apparatus and methods individually segment cell boundaries from TMA core images. A direction is assigned to the detected cells. The assigned direction represents the dominant orientation of the cell based off the major axis of the cell.--, in [0016]-0018], and, --accessing a tissue microarray (TMA) core image of a section of a prostate demonstrating pathology associated with CaP in a patient.--, in [0034]-[0035]);
analyzing, with a processor of the computing device, a region of the medical image to determine a presence of one or more contours in the region (see Madabhushi: e.g.,  --an energy based segmentation scheme to detect and segment cells. The energy based segmentation scheme detects and segments a set of cells .gamma..sub.i, p.epsilon.{1, 2, . . . , n} where n is the total number of nuclei found. The segmentation scheme is a synergy of boundary and region-based active contour models--, in [0020], and, -- segmenting the boundary of the cell detected in the TMA core into a set of cell boundary points. Segmenting the boundary of the cell may be based on an energy functional of an active contour.--, in [0035]-[0036]);
extracting, with the processor, one or more properties of the one or more contours (see Madabhushi: e.g., -- the statistical features derived from Voronoi and Delaunay graphs are derived from fully connected graphs. This connecting of stromal and epithelial nuclei results in features extracted from conventional graphs representing averaged attributes of both stromal and epithelial regions.--, in [0005], --Statistics derived from fully connected graphs are extracted across nuclei epithelial and stomal regions, rather than within clustered cell networks. Consequently, the features extracted from conventional fully connected graphs represent averaged attributes of both stromal and epithelial architecture…Co-occurrence features, including entropy, are extracted from the co-occurrence matrix associated with localized cell networks. Localized cell networks may also be referred to as neighborhoods. The extracted co-occurrence features capture the degree to which cell orientations are similar or divergent to each other within the localized cell network. A localized cell network, or neighborhood, with a high entropy value would reflect a high degree of disorder among cell orientations. A low entropy value indicates that the cell directions are likely to be aligned roughly in the same direction within the neighborhood or localized network. The level of malignancy or aggressiveness is related to the level of disorder among cell orientations.--, in [0017]-[0019], and [0028]-[0029]);
inputting, with the processor, the one or more properties into a first algorithm to determine an indication of cancer for the region (see Madabhushi: e.g., --selectively differentiate cancerous tissue regions from non-cancerous tissue regions, based on the COrE features. In one example, the cancerous tissue region and the non-cancerous tissue region are differentiated as a function of the disorganization of the cell orientation. A level of disorganization below a disorganization threshold indicates a non-cancerous tissue region, while a disorganization above the disorganization threshold indicates a cancerous tissue region.--, in [0030] {so that the disorganization is a indication}); and,
inputting, with the processor, the indication of cancer into a second algorithm to generate a cancer score for the region; and generating the cancer score for the region (see Madabhushi: e.g., --calculate a BCR recurrence score based on the COrE features. In one example, a BCR recurrence score is calculated as a function of the disorganization of the cell orientation, as expressed by the COrE features. A level of disorganization below a disorganization threshold results in a low probability of BCR, while a disorganization above the disorganization threshold results in a higher probability of BCR.--, in [0030]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667